Citation Nr: 1030734	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-32 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In connection with his appeal, the Veteran, his wife, and his 
daughter testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO in February 2008.  A transcript of the 
hearing is associated with the claims file.

When this case was previously before the Board in April 2008, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.

The Board notes that the Veteran's original claim was for service 
connection for PTSD.  However, the medical evidence shows that he 
has been diagnosed with various psychiatric disorders, which may 
arise from the same symptoms for which the Veteran was seeking 
benefits.  Therefore, the claim for service connection, on the 
merits, as reflected on the title page of this decision, was 
broadened to include service connection for an acquired 
psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1, 9 (2009).  As this matter is being remanded to 
the RO for additional notice and development, such expansion of 
the issue on appeal is not prejudicial to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court held that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that because a 
lay claimant is only competent to report symptoms and not 
diagnoses, VA must consider the claim for disabilities reasonably 
raised by the description of the claimant's symptoms.  Clemons, 
23 Vet. App. at 6-7.

In this case, VA outpatient treatment records and VA examinations 
establish that at various points, the Veteran has been diagnosed 
with PTSD, dysthymia, and depressive disorder.  As the claim 
addressed herein arose from a claim for service connection for 
PTSD, it has been expanded, as noted above, to include 
consideration of all acquired psychiatric disorders, to include 
PTSD.

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, which he attributes to traumatic 
experiences in Vietnam, including exposure to enemy fire and 
mortar attacks.  He contends that while he was stationed with the 
508th Engineering Detachment, his unit was frequently dispatched 
to provide support in other areas.  He claims that he was present 
for the "Easter Sunday" attacks in 1967 in Vinh Long, and for 
attacks in Soc Trang sometime in June or July 1967.

As noted above, the Veteran's claim was remanded in April 2008.  
The purpose of this remand was forward information regarding the 
Veteran's alleged stressors to the JSRRC or other appropriate 
organizations to attempt to verify the Veterans' stressor 
accounts.  Then, the AMC or the RO was to arrange for the Veteran 
to be afforded a psychiatric evaluation by an examiner to 
determine whether he had PTSD due to any verified stressor.

The record reflects that information pertaining to the Veteran's 
alleged stressors was forwarded to the JSRRC, who coordinated 
research with the National Archives Records Administration.  The 
search did not document any combat actions involving the 508th 
Engineering Detachment.  However, while the Veteran's unit was 
primarily located in Vung Tau, operational reports reveal that 
the 508th Engineering Detachment's main base location was in Vinh 
Long in April 1967.  Unit history records previously of record 
confirm an enemy attack in Vinh Long in March 1967 and an 
additional attack in June 1967.  

In view of the most recent change in regulation and the holding 
in Clemons, additional examination is indicated.  The Board notes 
that it is unclear from the record whether the Veteran has a 
valid diagnosis of PTSD that is attributable to his verified 
stressors.  While VA outpatient treatment records note a 
diagnosis of PTSD in October 2003, VA examiners in February 2006 
and February 2007 diagnosed the Veteran with dysthymia and 
depressive disorder, respectively.  

As noted above, under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  To date, however, 
the AMC/RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  In this 
regard, VA medical records reflect that the Veteran has been 
diagnosed with PTSD, dysthymia and depressive disorder.  The 
AMC/RO also has not had an opportunity to provide adequate 
notification addressing what is needed for a claim incorporating 
such diagnoses.  Corrective notification action, as well as 
further adjudication, is thus needed, again, in view of the 
Clemons guidance.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service connection 
for an acquired psychiatric disability, 
other than PTSD.   

The Veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Thereafter, a VA examination should be 
performed by an appropriate examiner in 
order to determine the etiology, nature and 
severity of any acquired psychiatric 
disorder, to include PTSD. The claims file 
must to be made available to the examiner 
in conjunction with the examination.  All 
indicated tests are to be conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient to 
produce the PTSD, and whether there is a 
link between the current symptomatology and 
the in-service stressors.

If psychiatric impairment other than PTSD 
is found, the examiner is asked to opine as 
to whether it is at least as likely as not 
that the disorder, other than PTSD, is as 
likely as not (50 percent chance or 
greater) related to incident or event in 
service. The examiner should utilize the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, (4th edition) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.

3. Then, the AMC/RO should readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, to 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be provided with a SSOC.  
An appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


